Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated April 18, 2011, between
AMICUS THERAPEUTICS, INC., a Delaware corporation having an office at 6 Cedar
Brook Drive, Cranbury, New Jersey 08512 (the “Company”), and JOHN F. CROWLEY, an
individual residing at 15 Leonard Court, Princeton, NJ 08540 (“Employee”).
PREAMBLE
WHEREAS, the Employee presently serves as the Chairman and Chief Executive
Officer of the Company; and
WHEREAS, following the execution of this Agreement, the Employee will cease to
serve as the Company’s Chief Executive Officer, but will remain employed by the
Company as its Executive Chairman pursuant to the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:
Section 1. Definitions. Unless otherwise defined herein, the following terms
shall have the following respective meanings:
“Cause” means for any of the following reasons: (i) willful or deliberate
misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (iii) Employee’s conviction of or a
plea of guilty or “no contest” to, a felony; or (iv) any willful disobedience of
the lawful and unambiguous instructions of the Board of Directors of the
Company; provided that the Board of Directors has given Employee thirty
(30) days written notice of such disobedience or neglect and Employee has failed
to cure such cause. For avoidance of doubt, a termination of Employee’s
employment hereunder due to an expiration of the Employment Term (as defined
below) or due to Employee’s Disability (as defined below) will not constitute a
termination without Cause.
“Change in Control Event” means any of the following (i) any person or entity
(except for a current stockholder who was a stockholder prior to the Company’s
initial public offering) becomes the beneficial owner of greater than 50% of the
then outstanding voting power of the Company; (ii) a merger or consolidation
with another entity where the voting securities of the Company outstanding
immediately before the transaction constitute less than a majority of the voting
power of the voting securities of the Company or the surviving entity
outstanding immediately after the transaction, or (iii) the sale or disposition
of all or substantially all of the Company’s assets.

 

 



--------------------------------------------------------------------------------



 



Section 2. Employment.
Subject to the terms and conditions of this Agreement, Employee is hereby
employed by the Company to serve as its Executive Chairman. Employee accepts
such employment, and agrees to discharge all of the duties normally associated
with such position, including, without limitation, key executive mentoring and
leadership, participation in business strategy sessions and advice regarding
day-to-day management and maintenance of key outside business and other
relationships; to faithfully and to the best of his abilities perform such other
services consistent with his position as a senior executive officer as may from
time to time be reasonably assigned to him by the Board of Directors of the
Company and to devote at least twenty (20) hours a week and the skill and
attention necessary to carry out such duties and services. Notwithstanding the
foregoing, however, Employee may serve on the boards of directors of other
companies, and in civic, cultural, philanthropic and professional organizations,
so long as such service does not detract from the performance of Employee’s
duties hereunder, such determination to be made by the Board of Directors in its
sole discretion. Employee may continue service as an officer, U.S. Navy Reserve,
and any periods of active duty service shall not result in any reduction in
compensation or benefits payable to Employee under Section 3 of this Agreement.
At all times during which Employee remains Executive Chairman of the Company,
Employee shall serve as a member of the Company’s Board of Directors and, at the
request of the Company’s Board of Directors, as an officer or director of any
Company affiliate, in each case without additional remuneration therefor.
Section 3. Compensation and Benefits.
3.1 Base Salary. During the Employment Term (as defined in Section 5 hereof),
the Company shall pay Employee a salary at the annual rate of $272,500 pursuant
to the terms hereof (the “Base Salary”). The Base Salary shall be payable in
accordance with the Company’s customary payroll practices for its senior
management personnel.
3.2 Bonus. During the Employment Term, Employee shall not be eligible to
participate in the Company’s bonus programs in effect with respect to senior
management personnel.
3.3 Benefits
(a) Benefit Plans. During the Employment Term, Employee may participate, on the
same basis and subject to the same qualifications as other senior management
personnel of the Company, in the Company’s insured group health plans.
(b) Reimbursement of Expenses. During the Employment Term, the Company shall pay
or promptly reimburse Employee, upon submission of proper invoices in accordance
with the Company’s normal procedures, for all reasonable out-of-pocket business,
entertainment and travel expenses incurred by Employee in the performance of his
duties hereunder. Any taxable reimbursement of business or other expenses as
specified under this Agreement shall be subject to the following conditions:
(1) the expenses eligible for reimbursement in one taxable year shall not affect
the expenses eligible for reimbursement in any other taxable year; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
calendar year after the year in which such expense was incurred; and (3) the
right to reimbursement shall not be subject to liquidation or exchange for
another benefit.

 

2



--------------------------------------------------------------------------------



 



(c) Special Medical Expense Allowance. During the Employment Term, the Company
will pay to Employee a special bonus of $150,000 per month. This amount is
intended to help defray the substantial out-of-pocket medical expenses expected
to be incurred by Employee, Employee’s spouse and Employee’s dependents from and
after January 1, 2011 (“Medical Expenses”). This amount shall be paid to
Employee on the first day of each calendar month with respect to that calendar
month and will be subject to tax withholding when paid. Within fifteen (15) days
after the end of each calendar quarter, the Employee shall submit receipts
evidencing the Medical Expenses incurred during that calendar quarter to an
auditing firm to be selected by the Company in its sole discretion (the
“Auditors”). The Auditors shall review such receipts to determine whether the
Medical Expenses meet the definition of “medical expenses” pursuant to the then
applicable U.S. Treasury regulations (“Allowable Expenses”) and provide the
Company and Employee with a report detailing its conclusions (the “Auditors’
Report”) within forty-five (45) days of the end of such quarter. The Auditors’
shall provide the Company and the Employee with an Auditors’ Report relating to
the previously-ended calendar year (“Year-End Auditors’ Report”) by March 1,
which report will detail the Allowable Expenses for that year. All reports of
the Auditors shall be delivered to the Chairman of the Company’s Audit Committee
of the Board of Directors and the Company’s Chief Accounting Officer. If the
Allowable Expenses for the year are less than the amounts paid by the Company to
Employee for that year under this paragraph (net of taxes paid in respect of
such amounts, which for this purpose will be deemed to equal [46%] of such
amounts), then Employee will reimburse such difference to the Company within
thirty (30) days following the date of the Year End Auditors’ Report.
(d) Vacation. During the Employment Term, Employee shall be entitled to paid
vacation days in such number as is reasonable and customary for the position of
Executive Chairman.
(e) Withholding. The Company shall be entitled to withhold from amounts payable
or benefits accorded to Employee all federal, state and local income, employment
and other taxes, as and in such amounts as may be required by applicable law.
3.4 Extension of Post-Termination Option Exercise Period. Each stock option that
is identified on the attached Schedule A and that is outstanding at the time of
any cessation of Employee’s service to the Company (other than a termination by
the Company for Cause) will, to the extent exercisable at the time of such
cessation (determined after giving effect to any acceleration of vesting under
Section 5.3 or 5.4 or otherwise), remain outstanding and exercisable until the
applicable expiration date specified on that Schedule A. Notwithstanding the
foregoing, this paragraph will not (x) cause any stock option to remain
outstanding beyond the end of its original term, or (y) prevent the Company from
causing the earlier termination, assumption, substitution or cashout of any
stock option in accordance with the terms of such award, or of the plan under
which such award was granted, solely with respect to the treatment thereof in a
change in control of the Company or similar corporate event or transaction. For
avoidance of doubt, to the extent not exercisable at the time of any cessation
of Employee’s service to the Company (determined after giving effect to any
acceleration of vesting under Section 5.3 or 5.4 or otherwise), each of
Employee’s options to acquire stock of the Company will then automatically
terminate. This paragraph constitutes an amendment to the terms of each stock
option identified on the attached Schedule A.

 

3



--------------------------------------------------------------------------------



 



Section 4. Employment Term. The term of this Agreement (the “Employment Term”)
shall begin upon its execution and end on the close of business on September 30,
2011. The Employment Term may be extended for up to an additional three month
period upon the mutual written consent of the parties prior to the expiration of
the Employment Term. Employee’s employment hereunder shall be coterminous with
the Employment Term, unless sooner terminated as provided in Section 5.
Section 5. Termination; Severance Benefits.
5.1 Generally. Either the Board of Directors of the Company or Employee may
terminate Employee’s employment hereunder, for any reason, at any time prior to
the expiration of the Employment Term, upon three (3) days prior written notice
to the other party. Upon termination of Employee’s employment hereunder for any
reason, including without limitation expiration of the Employment Term, Employee
shall be deemed simultaneously to have resigned as a member of the Board of
Directors of the Company and from any other position or office he may at the
time hold with the Company or any of its affiliates. In addition, upon
termination of Employee’s employment hereunder for any reason, including without
limitation expiration of the Employment Term, the Company shall (i) reimburse
the Employee for any expenses properly incurred under Section 3.3 (b) and which
have not previously been reimbursed as of the effective date of the termination,
and (ii) pay Employee for any accrued, but unused, vacation time as of the
effective date of the termination. The payments by the Company relating to
(i) and (ii) above shall be payable in a lump sum on the effective date of the
termination of Employee’s employment with the Company.
5.2 Termination by Employee.
If, prior to the expiration of the Employment Term, Employee voluntarily resigns
from his employment, Employee shall (i) receive no further Base Salary
hereunder, other than accrued and unpaid Base Salary through and including the
effective date of termination of his employment with the Company (the “Accrued
Compensation”) and (ii) cease to be covered under or be permitted to participate
in or receive any of the benefits described in Section 3.3 hereof.
5.3 Termination by the Company.
(a) Without Cause. If, prior to the expiration of the Employment Term, the
Company terminates Employee’s employment hereunder without Cause then Employee
shall be entitled to receive (i) continued payment of Employee’s then current
Base Salary in accordance with the Company’s customary payroll practices then in
effect for its senior management personnel, and (ii) continued payment of the
special medical expense allowance described in Section 3.3(c), in each case for
a period of nine (9) months commencing upon the effective date of the
termination of Employee’s employment with the Company, subject to Sections 5.6
and 5.7(b). In addition, if Employee elects COBRA continuation of his insured
group health benefits, the Company will contribute an amount toward the monthly
cost of such coverage equal to the Company’s share of the monthly premiums (at
the time of termination) for the benefits provided under Section 3.3(a) hereof
for a period of nine (9) months. In addition, the vesting of stock options held
by Employee immediately prior to such termination shall accelerate such that the
portion of those options that was otherwise scheduled to vest during the nine
month period immediately following such termination (had Employee remained
employed with the Company for that period) will become vested as of the date of
such termination.

 

4



--------------------------------------------------------------------------------



 



(b) For Cause. If, prior to the expiration of the Employment Term, the Company
terminates Employee’s employment hereunder for Cause, Employee shall (i) receive
no further Base Salary hereunder, other than Accrued Compensation which shall be
payable on the effective date of the termination of Employee’s employment with
the Company and (ii) cease to be covered under or be permitted to participate in
or receive any of the benefits described in Section 3.3 hereof; provided,
however, that if Employee is terminated for Cause hereunder solely as a result
of being convicted of a felony, which conviction is ultimately reversed on
appeal or pardoned, Employee shall be deemed to have been terminated without
Cause as of the date of such termination for Cause.
5.4 Termination in Connection with a Change in Control Event.
(a) If, prior to the expiration of the Employment Term, the Company terminates
Employee’s employment hereunder without Cause and a Change in Control Event
occurs within three months following that termination, the period of salary and
special medical expense allowance continuation and COBRA premium subsidiary
described above in Section 5.3(a) will be extended from nine (9) to 18 months.
(b) Similarly, if prior to the expiration of the Employment Term, a Change in
Control Event occurs and the Company thereafter terminates Employee’s employment
hereunder without Cause, then in lieu of any benefits under Section 5.3(a)
hereof, Employee shall be entitled to receive (i) continued payment of
Employee’s then current Base Salary in accordance with the Company’s customary
payroll practices for its senior management personnel, and (ii) continued
payment of the special medical expense allowance described in Section 3.3(c), in
each case for a period of eighteen (18) months commencing upon the effective
date of the termination of Employee’s employment with the Company, subject to
Sections 5.6 and 5.7(b). In addition, if Employee elects COBRA continuation of
his insured group health benefits, the Company will contribute an amount toward
the monthly cost of such coverage equal to the Company’s share of the monthly
premiums (at the time of termination) for the benefits provided under
Section 3.3(a) hereof for a period of 18 months. In addition, any stock options
held by Employee immediately prior to such termination shall then vest in full.
5.5 Termination upon Death or Disability. Employee’s employment hereunder shall
terminate upon death of Employee. The Company may terminate Employee’s
employment hereunder in the event Employee is disabled. “Disability” shall be
defined as the inability of Employee to render the services required of him,
with or without a reasonable accommodation, under this Agreement as a result of
physical or mental incapacity. In the event of any such termination, Employee
shall (i) receive no further Base Salary hereunder, other than the Accrued
Compensation, and (ii) cease to be covered under or be permitted to participate
in or receive any of the benefits described in Section 3.3 hereof.

 

5



--------------------------------------------------------------------------------



 



5.6 Release Required. As a condition precedent to the receipt of any right,
payment or benefit under Sections 3.4, 5.3(a) and/or 5.4, Employee must execute
and deliver to the Company a release, the form and substance of which are
acceptable to the Company, and such release must become irrevocable, within
45 days following the effective date of termination of Employee’s employment.
Any right, payment or benefit under Section 5.3(a) or 5.4 that would otherwise
be paid before such release becomes irrevocable will instead be delayed and paid
to Employee in a lump sum within 15 days after such release becomes irrevocable
(and the remaining payments will be made as otherwise scheduled in the ordinary
course). Notwithstanding the foregoing, if the 60 day period immediately
following the effective date of termination of Employee’s employment overlaps
two calendar years, then any such right, payment or benefit that would otherwise
be paid before the later of (i) the date such release becomes irrevocable, or
(ii) the last day of the year in which such termination occurs (such later date,
the “Applicable Date”) will instead be delayed and paid to Employee in a lump
sum on the first regularly scheduled payroll date following the Applicable Date
(and the remaining payments will be made as otherwise scheduled in the ordinary
course). If the release has not become irrevocable within 45 days following the
effective date of the termination of Employee’s employment, Employee will
forfeit any right, payment or benefit otherwise due under Sections 3.4, 5.3(a)
and/or 5.4.
5.7 Section 409A.
(a) Purpose. This section is intended to help ensure that compensation paid or
delivered to the Employee pursuant to this Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Internal Revenue Code of
1986, as amended and the rules and regulations promulgated thereunder
(collectively, “Section 409A”). However, the Company does not warrant to the
Employee that all compensation paid or delivered to him for his services will be
exempt from, or paid in compliance with, Section 409A.
(b) Amounts Payable On Account of Termination. For the purposes of determining
when amounts otherwise payable on account of the Employee’s termination of
employment under this Agreement will be paid, which amounts become due because
of his termination of employment, “termination of employment” or words of
similar import, as used in this Agreement, shall be construed as the date that
the Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment. Furthermore, if the
Employee is a “specified employee” of a public company as determined pursuant to
Section 409A as of his termination of employment, any amounts payable on account
of his termination of employment which constitute deferred compensation within
the meaning of Section 409A and which are otherwise payable during the first six
months following the Employee’s termination (or prior to his death after
termination) shall, to the extent necessary to avoid the imposition of
additional taxes under Section 409A, be paid to the Employee in a cash lump-sum
on the earlier of (1) the date of his death and (2) the first business day of
the seventh calendar month immediately following the month in which his
termination occurs.

 

6



--------------------------------------------------------------------------------



 



(c) Interpretative Rules. In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
(d) Deferred Compensation Taxes. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement
received or to be received by the Employee (the “Payment”) is determined to be
subject (in whole or part) to the penalties imposed by Section 409A (the
“Additional Taxes”), then the Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Employee of the Additional Taxes, the Employee retains an amount equal to
the Payment net of any applicable taxes and withholdings other than Additional
Taxes. All determinations required to be made under this provision, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s accountants or such other certified public
accounting firm designated by the Employee and reasonably acceptable to the
Company. Any certified public accounting firm chosen by the Employee shall
provide detailed supporting calculations both to the Company and the Employee.
Any Gross-Up Payment due under this paragraph shall be paid to the Employee no
later than December 31 of the calendar year following the calendar year in which
the Employee remits the Additional Taxes to the applicable authorities.
5.8 No Reduction of COBRA Rights. For avoidance of doubt, the Company’s payment
under Section 5.3 or 5.4 of applicable premiums for COBRA continuation coverage
for Employee and/or his eligible dependents will not limit or reduce the
otherwise applicable duration of such COBRA continuation coverage. For example,
if Employee is eligible for 29 months of continuation coverage under COBRA and
the Company, in accordance with Section 5.4, pays the applicable premiums for
the first 18 months of such coverage, Employee will remain eligible for the
remaining 11 months of continuation coverage to the extent provided by
applicable law and will be responsible for paying the applicable premiums for
such remaining period of coverage.
5.9 Securities Law Restrictions. Upon Employee’s complete cessation of service
with the Company, Employee will cease to be subject to the Company’s Insider
Trading Policy (the “Insider Trading Policy”). However, even after Employee
ceases to be subject to the Insider Trading Policy, Employee’s ability to
transfer Company securities will remain subject to various legal requirements
and restrictions. For example, under current SEC rules, the volume limitations
of Rule 144 continue for three months after a person ceases to be an “affiliate”
(as therein defined). In addition, federal securities laws will continue to
prohibit Employee from trading Company securities whenever in possession of
material non-public information. Therefore, while Employee will no longer be
required to pre-clear transactions in Company securities with the Company after
he ceases to be subject to the Insider Trading Policy, Employee should consult
his lawyer before transferring any Company securities.

 

7



--------------------------------------------------------------------------------



 



Section 6. Federal Excise Tax.
6.1 General Rule. Employee’s payments and benefits under this Agreement and all
other arrangements or programs related thereto shall not, in the aggregate,
exceed the maximum amount that may be paid to Employee without triggering golden
parachute penalties under Section 280G of the Code, and the provisions related
thereto with respect to such payments. If Employee’s benefits must be cut back
to avoid triggering such penalties, Employee’s benefits will be cut back in the
order that maximizes Employee’s net after-tax economic position, as reasonably
determined by the Company. If an amount in excess of the limit set forth in this
Section is paid to Employee, Employee must repay the excess amount to the
Company upon demand, with interest at the rate provided in Code
Section 1274(b)(2)(B). Employee and the Company agree to cooperate with each
other reasonably in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits Employee receives.
6.2 Exception. Section 6.1 shall apply only if it increases the net amount
Employee would realize from payments and benefits subject to Section 6.1, after
payment of income and excise taxes by Employee on such payments and benefits.
6.3 Determinations. The determination of whether the golden parachute penalties
under Code Section 280G and the provisions related thereto shall be made by
counsel chosen by Employee and reasonably acceptable to the Company. All other
determinations needed to apply this Section 6 shall be made in good faith by the
Company’s independent auditors.
Section 7. General.
7.1 Confidentiality and Non-Competition Agreement. Employee and the Company
hereby ratify and re-affirm that certain Confidentiality and Non-Competition
Agreement dated January 26, 2005 (the “Confidentiality Agreement”).
7.2 No Conflict. Employee represents and warrants that he has not entered, nor
will he enter, into any other agreements that restrict his ability to fulfill
his obligations under this Agreement and the Confidentiality Agreement.
7.3 Governing Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of New Jersey, without regard to the conflicts of law
rules thereof.
7.4 Binding Effect. This Agreement shall extend to and be binding upon Employee,
his legal representatives, heirs and distributees and upon the Company, its
successors and assigns regardless of any change in the business structure of the
Company.
7.5 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party without the prior written
consent of the other party.
7.6 Tax Compliance. If reasonably requested in writing, Employee agrees within
fifteen business days to provide the Company with an executed IRS Form 4669
(Statement of Payments Received) with respect to any taxable amount paid to
Employee by the Company.

 

8



--------------------------------------------------------------------------------



 



7.7 Entire Agreement. Except for any stock option or stock award agreements
between the parties, this Agreement contains the entire agreement of the parties
with respect to the subject matter hereof. No waiver, modification or change of
any provision of this Agreement shall be valid unless in writing and signed by
both parties. For avoidance of doubt, this Agreement supersedes in all respects
the 2010 Amended and Restated Employment Agreement between the parties dated
December 17, 2010.
7.8 Waiver. The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.
7.9 Severability. If any provision of this Agreement shall be unenforceable in
any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.
7.10 Conflicting Agreements. In the event of a conflict between this Agreement
and any other agreement between Employee and the Company, the terms and
provisions of this Agreement shall control.
7.10 Resolution of Disputes. Any claim or controversy arising out of, or
relating to, this Agreement, other than with respect to the Confidentiality
Agreement, between Employee and the Company (or any officer, director, employee
or agent of the Company), or the breach thereof, shall be settled by arbitration
administrated by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Such arbitration shall be held in New
Jersey (or in such other location as the Company may at the time be
headquartered). The arbitration shall be conducted before a three-member panel.
Within fifteen (15) days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment.
If the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association and shall be a member of the bar of the State of New
Jersey actively engaged in the practice of employment law for at least ten
years. The arbitration panel shall apply the substantive laws of the State of
New Jersey in connection with the arbitration and the New Jersey Rules of
Evidence shall apply to all aspects of the arbitration. The award shall be made
within thirty days of the closing of the hearing. Judgment upon the award
rendered by the arbitrators(s) may be entered by any Court having jurisdiction
thereof.

 

9



--------------------------------------------------------------------------------



 



7.11 Notices. All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:

  (i)   If to the Company to:         Amicus Therapeutics, Inc.
6 Cedar Brook Drive
Cranbury, New Jersey 08512     (ii)   If to Employee to:         John F. Crowley
15 Leonard Court
Princeton, New Jersey 08540     (iii)   With required copies to:         James
J. Marino
Dechert LLP
902 Carnegie Center
Suite 500
Princeton, New Jersey 08540-6531
Fax No.: (609) 955 3259         And         Stephen W. Skonieczny
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Fax No.: (212) 698 3599

or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.
7.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same agreement.
[Signature Page Follows]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

            /s/ John F. Crowley       JOHN F. CROWLEY            AMICUS
THERAPEUTICS, INC.
      By:   /s/ Donald J. Hayden, Jr.         Name:   Donald J. Hayden, Jr.     
  Title:   Lead Independent Director   

 

11



--------------------------------------------------------------------------------



 



Schedule A

Post-Termination Option Exercise Period

1.   Options Expiring on September 30, 2012

                  Grant Date   Exercise Price ($)     Options Outstanding  
8/17/2004
    0.6375       16,491  
1/6/2005
    0.6375       49,931  
6/15/2010
    2.81       48,100  
6/15/2010
    2.81       6,900  
11/16/2009
    4.16       136,721  
11/16/2009
    4.16       13,279  
10/20/2005
    5.325       60,029  
10/20/2005
    5.325       28,971  
 
  Total Options Expiring       360,422  

2.   Options Expiring on December 31, 2012

                  Grant Date   Exercise Price ($)     Options Outstanding  
2/28/2006
    5.325       268,322  
2/28/2006
    5.325       11,678  
1/19/2011
    5.96       103,975  
1/19/2011
    5.96       16,025  
 
  Total Options Expiring       400,000  

3.   Options Expiring on March 31, 2013

                  Grant Date   Exercise Price ($)     Options Outstanding  
4/25/2007
    13.425       189,736  
4.25.2007
    13.425       10,264  
2/5/2008
    10.21       119,785  
2/5/2008
    10.21       5,215  
2/3/2009
    10.36       94,665  
2/3/2009
    10.36       8,835  
 
  Total Options Expiring       428,490  

 

 